Citation Nr: 0821660	
Decision Date: 07/02/08    Archive Date: 07/14/08

DOCKET NO.  04-38 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to an initial compensable rating for 
hepatitis C.

2.  Entitlement to service connection for a psychiatric 
disorder to include post-traumatic stress disorder (PTSD) and 
major depressive disorder secondary to service-connected 
hepatitis C.

3.  Entitlement to service connection for arthritis.

4.  Entitlement to a total evaluation based upon individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from July 1969 to January 
1972.   

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Seattle, Washington.  


FINDINGS OF FACT

1.  At his May 2007 hearing, the veteran stated that he 
wished to withdraw his claim for an initial compensable 
rating for hepatitis C.

2.  The veteran does not have PTSD and his major depressive 
disorder is unrelated to service or to his service-connected 
hepatitis C.

3.  The veteran developed arthritis many years after 
discharge from service and this disability is unrelated to 
the veteran's service, unrelated to the veteran's service-
connected hepatitis C, and is unrelated to exposure to Agent 
Orange during service.

4.  The veteran's service-connected disability does not 
preclude him from obtaining or maintaining any form of 
substantially gainful employment.



CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by 
the veteran have been met with respect to the claim for 
entitlement to an initial compensable rating for hepatitis C.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 
20.202, 20.204 (2007).

2.  A psychiatric disorder, to include post-traumatic stress 
disorder and major depressive disorder secondary to service-
connected hepatitis C, was not incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304(f), 3.310 (2007).

3.  Arthritis was not incurred or aggravated in service, was 
not caused or aggravated by the veteran's service-connected 
hepatitis C, and is not due to Agent Orange exposure.  38 
U.S.C.A. §§ 1110, 1116 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2007).

4.  The requirements for a total rating based on individual 
unemployability due to service-connected disability have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.340, 3.341, 4.16 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Hepatitis C:

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by 
the appellant or by his or her authorized representative.  38 
C.F.R. § 20.204.  Appeals must be withdrawn in writing except 
for appeals withdrawn on the record at a hearing.  Id.  At 
the May 2007 hearing, the veteran withdrew his appeal for 
entitlement to an initial compensable rating for hepatitis C, 
and hence, there remain no allegations of errors of fact or 
law for appellate consideration with respect to this claim.  
Accordingly, the Board does not have jurisdiction to review 
the appeal for the claim for entitlement to an initial 
compensable rating for hepatitis C.

PTSD:

The veteran testified at his May 2007 hearing that he has 
PTSD due to exposure to mortar and rocket fire while serving 
in Vietnam and to seeing dead bodies.  He reported that he 
was in a transportation division and that he drove in 
convoys.  He stated that his convoy came to a bridge that had 
been recently attacked and there were three Viet Cong that 
had been killed and he saw the three mutilated bodies.

The service treatment records note that the veteran 
complained of nervousness in October 1970 and that he was 
treated in a psychiatric ward in November 1971 for drug 
abuse.  However, none of the service treatment records 
indicate that the veteran ever experienced PTSD during 
service.  

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with § 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f).

The Board finds that the preponderance of the evidence 
indicates that the veteran does not currently experience 
PTSD.  The Board recognizes that there are numerous 
references to PTSD in the veteran's records.  The veteran was 
hospitalized at a VA facility in September 2002 for 
depression and it was noted that PTSD was a possibility.  
Additionally, the veteran submitted a letter dated in March 
2004 from a VA psychiatric nurse practitioner which states 
that he was treating the veteran for PTSD.  Another similar 
statement was received from the same nurse practitioner in 
November 2004.  VA outpatient records signed by this nurse 
practitioner also note PTSD.  Other VA medical records 
unrelated to the veteran's mental state note PTSD in the 
listing of medical history.  

However, the Board finds that the most credible medical 
evidence of record indicates that the veteran has never 
experienced PTSD.  While the possibility of PTSD was noted on 
VA hospitalization in September 2002, the veteran was 
admitted to the VA PTSD inpatient unit in October 2002 to 
determine whether he had PTSD, and it was determined that the 
veteran did not have PTSD.  The  VA examiners noted that the 
veteran was distressed by his medical and financial stressors 
and the diagnosis was depression, not otherwise specified.  
The veteran was again examined for PTSD by VA in November 
2002 and the VA psychologists stated that the veteran did not 
have PTSD.  Additionally, in August 2007 the veteran was 
examined by a VA psychiatrist to determine if he had PTSD.  
The examiner stated that the veteran had depression and that 
the veteran did not meet the criteria for PTSD.  The Board 
finds the greater weight of the most probative medical 
evidence indicates that the veteran has never experienced 
PTSD.  The Board notes that the treating nurse practitioner 
did not provide support for his conclusion that the veteran 
has PTSD and he did not relate his diagnoses to a particular 
stressor.  Since the veteran was examined on three occasions 
by VA medical personnel, including psychologists and a 
psychiatrist, explicitly to determine whether he had PTSD, 
and since these VA examiners determined that the veteran does 
not have PTSD, the preponderance of the evidence is against 
the veteran's claim, and service connection for PTSD is not 
warranted.

The Board must also make a determination as to whether the 
veteran currently has depression as a result of his service 
or as a result of his service-connected hepatitis C.  The 
Board notes that the service treatment records and a 
September 1973 VA examination report are silent to 
depression.  Additionally, the post service medical records 
do not indicate that the veteran developed depression until 
many years after discharge from service and none of these 
records indicate that the veteran's current depression is 
related to service.  Consequently, the Board finds that the 
preponderance of the evidence indicates that the veteran's 
current depression is not related to service on a direct 
basis.

However, the Board notes that the August 2007 VA psychiatrist 
did state that the veteran's depression was related to the 
veteran's service-connected hepatitis C.

Secondary service connection is available for disabilities 
that are proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310.  When 
aggravation of a non-service-connected condition is 
proximately due to or the result of a service-connected 
condition, a veteran shall be compensated for the degree of 
disability (but only that degree) over and above the degree 
of disability existing prior to the aggravation.  See 
38 C.F.R. § 3.310(b) (2007),  Allen v. Brown, 7 Vet. App. 439 
(1995).

However, the Board finds that the August 2007 VA 
psychiatrist's opinion regarding depression and hepatitis C 
is based on incorrect information.  The VA psychiatrist 
stated that he based his opinion on the fact that the veteran 
was receiving $1000 a month as a result of service-connected 
hepatitis C disability.  This is incorrect, the veteran does 
not receive any compensation from VA for his service-
connected hepatitis C.  The veteran has a noncompensable 
rating in effect for his service-connected hepatitis C.  The 
monthly payments the veteran receives are from the Social 
Security Administration (SSA).  Furthermore, the SSA benefits 
were awarded based on the veteran's arthritis and depression 
disabilities.  Medical opinions based upon an incorrect 
factual premise have no probative value.  See Reonal v. 
Brown, 5 Vet. App. 458, 461 (1993).  Since the August 2007 
opinion regarding depression and hepatitis C was based on 
incorrect facts, that is an assumption that the veteran had 
hepatitis C impairment qualifying him for $1000 a month in VA 
benefits, the Board does not find the August 2007 
psychiatrist's opinion with respect to hepatitis C and 
depression to be probative.  A review of the post service 
medical records fails to reveal any medical records other 
than the August 2007 psychiatrist report indicating that the 
veteran's depression is affected by his hepatitis C 
disability.  Furthermore, in February 2008, the veteran's 
medical records were reviewed by a psychiatrist, a Diplomate, 
American Board of Psychiatry and Neurology.  After a thorough 
review of the veteran's medical records the psychiatrist 
opined that it was less likely than not that the veteran's 
depression was due to the veteran's service-connected 
hepatitis C.  He noted that the medical records indicated 
that the veteran had no incapacitation due to hepatitis C.  
He stated that the veteran was functionally affected by 
psoriatic arthritis and a seizure disorder.  The physician 
stated that while it was possible that the hepatitis C could 
have an impact on the development of the veteran's depression 
it was his opinion that the depression was due to the 
veteran's arthritis and seizure disorder, which were actually 
affecting the veteran's functioning.

Since the most probative medical evidence indicates that the 
veteran's depression is not caused, or aggravated by the 
veteran's service connected hepatitis C, service connection 
for depression as secondary to hepatitis C is not warranted.

Based on the above, the Board finds that the preponderance of 
the evidence is against the veteran's claim and that service 
connection for a psychiatric disorder, to include post-
traumatic stress disorder and major depressive disorder 
secondary to service-connected hepatitis C, is not warranted.

Arthritis:

Service connection is granted for disability resulting from 
an injury incurred or a disease contracted in the line of 
duty, or for aggravation of a preexisting injury or disease 
in active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303.  

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
arthritis becomes manifest to a degree of 10 percent or more 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in or 
aggravated by service, even though there is no evidence of 
such disease during the period of service.  This presumption 
is rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2002); 38 
C.F.R. §§ 3.307, 3.309.

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].  

At his May 2007 hearing the veteran testified that he had 
arthritis of the knees, ankles, hands, and elbows.  The 
veteran stated that he thought that he developed arthritis in 
service.  He also asserted that his arthritis was caused by 
his service-connected hepatitis C.  He reported that a doctor 
had told him that his arthritis could be caused by his 
hepatitis C.  The veteran's representative requested that the 
veteran be given 60 days to obtain and submit a doctor's 
opinion, but no additional evidence was received from the 
veteran.

The veteran's service treatment records are silent to any 
arthritis disability.  The veteran was noted to have no 
musculoskeletal abnormalities when examined by VA in 
September 1973.  Private medical records dated in October 
1997 indicate that the veteran's joints were unremarkable.  
August 1999 the private medical records indicate that the 
veteran had osteoarthritis of the fingers.  These private 
records show that in December 2000 the veteran was noted to 
have inflammatory arthritis of the left knee and probably in 
the fingers of both hands.  It was noted that this could be 
due to psoriatic arthritis.  Subsequent VA medical records 
confirm that the veteran has psoriatic arthritis. 

While the veteran believes that his arthritis was caused by 
his service-connected hepatitis C disability, or by exposure 
to Agent Orange, or by service on a direct basis, as a 
layperson he is not qualified to furnish medical opinions or 
diagnoses.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  

In March 2002, the veteran asserted that his arthritis was 
caused by his exposure to Agent Orange while in Vietnam.  The 
Board notes that arthritis may not be service-connected under 
the Agent Orange exposure presumptive service connection 
framework.  See 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 
3.309.  Arthritis is not included in the list of disorders at 
38 C.F.R. § 3.309(e) that may be presumed as service-
connected due to Agent Orange exposure.  Additionally, the 
record contains no medical evidence linking the veteran's 
current arthritis to exposure to Agent Orange.  See Combee v. 
Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994).  
Consequently, the Board concludes that the veteran's 
arthritis was not caused as a result of exposure to Agent 
Orange.

A thorough review of the medical records reveals that there 
has been no medical opinion linking the veteran's current 
psoriatic arthritis to his hepatitis C disability.  
Furthermore, there is a June 2007 VA medical record in which 
a VA physician stated that the veteran had called asking if 
his psoriasis was related to his hepatitis.  The physician 
noted that she did not believe there was any connection 
between the veteran's hepatitis and his psoriasis.  Since 
there is no medical evidence supporting the veteran's claim 
that his arthritis is caused by, or aggravated by, his 
hepatitis, and since there is medical evidence indicating 
that the veteran's psoriatic arthritis is not related his 
service-connected hepatitis, the veteran is not entitled to 
service connection for arthritis as secondary to his service-
connected hepatitis C.  See 38 C.F.R. § 3.310.

In this case the medical records clearly show that the 
veteran did not develop arthritis until more than 25 years 
after discharge from service and there is no medical evidence 
linking the veteran's current arthritis to his military 
service.  Accordingly, the preponderance of the evidence is 
against the veteran's claim for service connection for 
arthritis.  

In reaching its determination on this issue, the Board has 
considered the doctrine of reasonable doubt.  However, as the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990). 

TDIU:

In a July 2003 statement the veteran asserted that he is 
unable to work due to his arthritis disability and requested 
that he be granted TDIU.  As noted above, service connection 
has not been granted for arthritis.  A TDIU can only be 
granted based on service-connected disability, and at this 
point in time the veteran's only service-connected disability 
is hepatitis C.  The veteran has a noncompensable rating for 
his hepatitis C and there is no indication in the record that 
the veteran's hepatitis C results in any impairment of the 
veteran's employability.  As noted above, the February 2008 
VA physician indicated that the veteran's hepatitis C caused 
no functional impairment.

If there is only one service-connected disability, a total 
disability rating may be granted, even though the schedular 
rating is less than total, if a veteran is unable to pursue a 
substantially gainful occupation and the veteran's service-
connected disability is rated at 60 percent or more.  38 
C.F.R. §§ 3.340, 3.341, 4.16.  As the veteran only has a zero 
percent rating in effect for his only service-connected 
disability he does not meet the schedular criteria for a 
total rating under the provisions of 38 C.F.R. § 4.16(a).

Since the veteran's service-connected disability is only 
rated as zero percent disabling and since the record clearly 
shows that the veteran's service-connected hepatitis C does 
not prevent the veteran from engaging in substantially 
gainful employment, the Board finds that the preponderance of 
the evidence is against the veteran's claim for TDIU and his 
claim must be denied.


ORDER

The appeal for the claim for an initial compensable rating 
for hepatitis C is dismissed.

Entitlement to service connection for a psychiatric disorder, 
to include post-traumatic stress disorder and major 
depressive disorder secondary to service-connected hepatitis 
C, is denied.

Entitlement to service connection for arthritis is denied.

Entitlement to a total disability rating based upon 
individual unemployability due to service-connected 
disability is denied.




____________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


